Exhibit 10.2 CONSULTING AGREEMENT THIS AGREEMENT is made between SO ACT NETWORK, Inc. whose address is 10685-B Hazlehurst Drive #6572, Houston, TX 77043(hereinafter referred to as "SAN"); and ROY SCIACCA, 3561 N.W. 126th Avenue , Coral Springs, FL, 33071 (hereinafter referred to as "RS"). WHEREAS, SAN is in the business of providing a Social Network to the public for public and private use as an online operating system and internal network; and WHEREAS, RS is an entertainment industry consultant with significant experience and expertise in music and television production, touring, merchandising, internet development and hi-tech marketing integration; and WHEREAS, during the period of time covered by this Agreement, and in exchange for shares of common stock in SAN, RS will provide extensive consulting for SAN to help SAN substantially penetrate the entertainment markets; and WHEREAS, the parties agree, having gained a complete understanding of the desired stock and consulting to be exchanged and provided between SAN and RS; NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. DUTIES AND INVOLVEMENT i. From January 2010 to December 2010, RS will provide significant consulting to SAN as follows: ii. RS will assist SAN with marketing and promotion of SAN to the music and television entertainment market. iii. RS will use his significant global experience in the entertainment industry to establish contacts for SAN iv. RS will use his experience with Quepasa (cross-over to the television world) to help SAN establish links to substantial foreign markets in the Latin Social Networking, music and television communities. v. RS will assist SAN with its cross over into the entertainment world and adoption by a large audience of SAN’s style of social/business networking. vi. SAN agrees to pay to RS five hundred thousand (500,000) shares of common stock in So Act Network, Inc. (trading symbol SOAN), for said consulting covered in clauses 1.i – 1.v above. vii. Within 10 days of the signing of this agreement by both parties, SAN’s securities attorney will provide the transfer agent with an opinion letter and cause the shares to be issued to RS or its designees. viii. SAN agrees that, six months from the date of issuance, it will authorize its transfer agent to remove any 144 legends, and allow RS or its designees to sell all of the shares provided at any time thereafter. Page 1 of 7 ix. RS agrees that SAN may post the press release, provided hereunder as Exhibit 1, announcing this agreement along with the appropriate section 8K filing, as required by the Securities and Exchange Commission. 2. RELATIONSHIP AMONG THE PARTIES. RS acknowledges that it is not an officer, director or agent of SAN, it is not, and will not, be responsible for any management decisions on behalf of SAN, and may not commit SAN to any action. SAN represents that RS does not have, through stock ownership or otherwise, the power neither to control SAN, nor to exercise any dominating influences over its management. SAN and RS agree that the relationship among the parties shall be that of independent contractor. 3. EFFECTIVE DATE, TERM AND TERMINATION. i.
